Citation Nr: 0611368	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-26 503	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for outpatient dental 
treatment purposes.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1956.  This matter comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from an April 
2004 rating decision, by the Waco, Texas, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for outpatient dental treatment for teeth 
numbers 8, 9, 14, and 30.  The veteran perfected a timely 
appeal to that decision.  

The Board notes that the veteran's substantive appeal (VA 
Form 9), received in July 2004, included a request that he be 
scheduled for a personal hearing at the RO before a veterans 
law judge (Travel Board).  However, in a statement dated in 
August 2004, the veteran indicated that he no longer wanted a 
personal hearing.  The Board therefore considers the 
veteran's request for a Travel Board hearing withdrawn.  

In a rating action of November 2002, the RO denied the 
veteran's claims of entitlement to service connection for 
emphysema and shortness of breath, service connection for 
hearing loss, service connection for arthritis, and service 
connection for loss of teeth.  A notice of disagreement with 
that determination was received in October 2003.  A statement 
of the case was issued in May 2004.  However, the record 
contains no substantive appeal with respect to those issues, 
and they have not been certified to the Board.  Therefore, 
those issues are not in appellate status, and will not be 
addressed by the Board at this time.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.101, 
20.200, 20.201, 20.202 (2005).  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The veteran submitted his current claim in November 2003.  In 
his substantive appeal, received in July 2004, the veteran 
indicates that his teeth were noted as normal at entry in 
December 1952, and he began receiving treatment in July 1953.  
The veteran points out that his dental problems began after 
180 days of active service; as such, he should be granted 
service connection for dental treatment.  

In this regard, the Board notes that the RO provided a 
statement of the case (SOC) in June 2004 that provided the 
statutes and regulations relied on in adjudicating the 
veteran's claim.  

The Board notes that the veteran has not been duly apprised 
of the VCAA pertaining to his claim for service connection 
for outpatient dental treatment.  It was not until after the 
decision that the veteran was informed of pertinent 
regulations.  The Board realizes that he was provided a copy 
of the regulations implementing the VCAA in the June 2004 
SOC.  But mere notification of the provisions of the VCAA, 
without a discussion of his rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
concerning the claim at hand, is insufficient to comply with 
the VCAA.  The Board finds that the veteran should be given a 
proper VCAA letter with respect to his application.  After 
giving the veteran and his representative an appropriate 
opportunity to respond to the letter, the AOJ should 
adjudicate the issue (provide process).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action:

The AOJ should inform the veteran of the 
provisions of the VCAA and its 
implementing regulations.  The AOJ should 
be specific as to a claim for outpatient 
dental treatment.  The veteran should 
also be requested to provide any evidence 
in his possession that pertains to the 
claim.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



